Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No., 16/239000 (US Patent No. 10,901,595) and 15/287297 (US Patent No. 10,203,862), which has the same disclosure as this instant application, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. With respect to independent claims 21, a thorough review of applicant’s disclosure fails to show the entire operation in the manner as claimed.
21. A method for constrained communications, comprising:
receiving, from a first user device associated with a first user, a request to establish a limited communications mode for communications with the first user;
modifying user settings for the first user based on the request to establish the limited
communications mode;
receiving, from a second user device associated with a second user, a request to initiate
communications with the first user;
determining, after receiving the request to initiate communications and based on the
modified user settings, that the first user has established the limited communications mode;

determining whether the second user is an authorized user of the one or more authorized users; and
based on determining that the second user is not an authorized user, transmitting, for display on the second user device, a first constrained communication based on a constrained data structure,
wherein the first constrained communication comprises a notification of the limited communications mode and a limited subset of predefined response selections.

A review of applicants disclosure was performed and the closest passage shows that per [0028], “In some embodiments, CAC server 102 may generate, store, and distribute CACs based on input and requests from one or more user devices 106” and per [0047], “the selections 232 are defined by an initiator 220 based on available options provided by the system (e.g., based on available constraints determined from priority, user, and group settings)… A participant 222 may respond by selecting among the participant-defined selections 232, and in some embodiments, may provide additional materials with response such as text information, video, audio, GIFs, etc.”  This passage shows that a user requests a limited communication mode as a constraint communication system and does show disclosure for modifying a user setting based on the request to establish the limited communication mode”.
 However, there is no disclosure that shows the rest of the claim limitations with respect to claim 21 which claims 
Although paragraph [0047] There is no disclosure in applicants specification that teach the rest of the claimed limitations, 
“receiving, from a second user device associated with a second user, a request to initiate communications with the first user. 
determining, after receiving the request to initiate communications and based on the
modified user settings, that the first user has established the limited communications mode;
accessing, based on the modified user settings, one or more authorized users to communicate with the first user; determining whether the second user is an authorized user of the one or more authorized users; and
based on determining that the second user is not an authorized user, transmitting, for display on the second user device, a first constrained communication based on a constrained data structure,
wherein the first constrained communication comprises a notification of the limited communications mode and a limited subset of predefined response selections.”

Examiner cannot find in any drawings or passages that specifically teach the “accessing, based on modified user setting, one or more authorized users to communicate with the first user”  The passages up above show that the user can set the setting for limited communication device, but there is nothing that shows the “accessing, based upon the modified user setting,  one or more authorized users to communicate with the first user based upon the modified user settings.”  A review of applicants disclosure discloses a vacation setting where they do not wish to be interrupted and receive an alternative communication per 
“[0055];  In an embodiment, user instructions 210 may allow a participant to select when the participant is available to receive an alternative form of communication, such as a call or text chat, relating to a CAC received from the authorized user” and [0116] “In an embodiment, the participant may be away or may not want to be disturbed and may enter a vacation by selecting a vacation setting (e.g., as depicted in FIG. 15A).” 
However this  fails to disclose how the vacation setting is a modified user setting and the authorization concepts as explained in the claim language. Furthermore, a review of the disclosure fails to support the limitations, “based on determining that the second user is not an authorized user, transmitting, for display on the second user device, a first constrained communication based on a constrained data structure, wherein the first constrained communication comprises a notification of the limited communications mode and a limited subset of predefined response selections.”  Examiner does not find any support in the disclosure that shows support under 112 (a) requirements for this limitation for showing a first constrained communication for an authorized user.  The concepts of the unauthorized user and the notification of the limited communication and subset of response selection is not shown or suggested in applicant’s disclosure.  Independent claims 38 and 39 similar subject matter to claims 21 as the above discussion applies to these claims.

.  
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
The disclosure does not teach the concepts of the authorized user and the constrained communication interface as set forth in the manner in claims 21-39 as per the above discussion.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

	Claims 21-39 are rejected under 35 U.S.C. 112 1st paragraph as applicants have added new matter to the application that is not disclosed by applicants in the manner as claimed. 

With respect to independent claims 21, a thorough review of applicant’s disclosure fails to show the entire operation in the manner as claimed does not satisfy the 112 1st paragraph requirements. 

21. A method for constrained communications, comprising:
receiving, from a first user device associated with a first user, a request to establish a limited communications mode for communications with the first user;
modifying user settings for the first user based on the request to establish the limited
communications mode;
receiving, from a second user device associated with a second user, a request to initiate
communications with the first user;
determining, after receiving the request to initiate communications and based on the
modified user settings, that the first user has established the limited communications mode;
accessing, based on the modified user settings, one or more authorized users to communicate with the first user;
determining whether the second user is an authorized user of the one or more authorized users; and
based on determining that the second user is not an authorized user, transmitting, for display on the second user device, a first constrained communication based on a constrained data structure,
wherein the first constrained communication comprises a notification of the limited communications mode and a limited subset of predefined response selections.

These claims are directed to new matter and do not satisfy the 112 (a) requirements for written description. 
See MPEP 2163 B.New or Amended Claims: MPEP New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).

A review of applicants disclosure was performed and the closest passage shows that per [0028], “In some embodiments, CAC server 102 may generate, store, and distribute CACs based on input and requests from one or more user devices 106” and per [0047], “the selections 232 are defined by an initiator 220 based on available options provided by the system (e.g., based on available constraints determined from priority, user, and group settings)… A participant 222 may respond by selecting among the participant-defined selections 232, and in some embodiments, may provide additional materials with response such as text information, video, audio, GIFs, etc.”  This passage shows that a user requests a limited communication mode as a constraint communication system and does show disclosure for modifying a user setting based on the request to establish the limited communication mode”.
 However, there is no teachings or suggestions in the disclosure that shows the rest of the claim limitations with respect to claim 21 which claims 
Although paragraph [0047] There is no disclosure in applicants specification that teach the rest of the claimed limitations, 
“receiving, from a second user device associated with a second user, a request to initiate communications with the first user. 
determining, after receiving the request to initiate communications and based on the
modified user settings, that the first user has established the limited communications mode;
accessing, based on the modified user settings, one or more authorized users to communicate with the first user; determining whether the second user is an authorized user of the one or more authorized users; and
based on determining that the second user is not an authorized user, transmitting, for display on the second user device, a first constrained communication based on a constrained data structure,
wherein the first constrained communication comprises a notification of the limited communications mode and a limited subset of predefined response selections.”

Examiner cannot find in any drawings or passages that specifically teach the “accessing, based on modified user setting, one or more authorized users to communicate with the first user”  The passages up above show that the user can set the setting for limited communication device, but there is nothing that shows the “accessing, based upon the modified user setting,  
“[0055];  In an embodiment, user instructions 210 may allow a participant to select when the participant is available to receive an alternative form of communication, such as a call or text chat, relating to a CAC received from the authorized user” and [0116] “In an embodiment, the participant may be away or may not want to be disturbed and may enter a vacation by selecting a vacation setting (e.g., as depicted in FIG. 15A).” 
However this fails to disclose how the vacation setting is a modified user setting and the authorization concepts in the manner as explained in the claim language. Furthermore, a review of the disclosure fails to support under 112 (a) for the limitations, “based on determining that the second user is not an authorized user, transmitting, for display on the second user device, a first constrained communication based on a constrained data structure, wherein the first constrained communication comprises a notification of the limited communications mode and a limited subset of predefined response selections.”  Examiner does not find any support in the disclosure that shows support under 112 (a) requirements for this limitation for showing a first constrained communication for an authorized user. 
A review of applicant’s disclosure teaches per 
The concepts of the unauthorized user and the notification of the limited communication and subset of response selection is not shown or suggested in applicant’s disclosure.  Independent claims 38 and 39 similar subject matter to claims 21 as the above discussion applies to these claims.

As per claims 22-37 further limit the concepts of the authorized users and the constraint communication interface in more granularity and is subject to new matter under 35 U.S.C. 112 st due to its dependency on claim 21.  Claims 38-39 recite similar subject matter as claim 21 and the discussion for claim 21 applies for these claims.

	Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Kubala et al. (US 2006/0218232) teaches that the sender of an email message control within the e-mail application which requires mandatory response from the user, which is a constrained communication, as the recipients are limited in options as the system generates a message with the response flag.  Gandhi et al. (US 2008/0034043) teaches a sender of a message setting a reply length constraint for the text body of the reply message, as well as criteria for the size, number, and type of allowed attachments associated with the reply message for the recipient. Lee et al. (US 2011/0078267) teaches a sender which selects conditional communication setting such that the conditions for communication is based on a task and a time/location.  The sender can restrict the recipient from performing until the condition specified by the sender is satisfied. Marchev (US 2006/0150112) teaches generating a console menu that has one or more option.  The listener listens for a selection of a menu choice, which is equated a limited constrained communication, and dynamically generates a new console for use based on the selection.  
Although these references teach portions of the prior art which relate to requiring a mandatory response, reply constraint or a console menu, which provides a limited communication mode to communicate with the user and the second user initiates contact with a first user by selecting a response, a thorough review of the prior art fails to anticipate or render obvious, “accessing, based on the modified user settings, one or more authorized users to communicate with the first user; determining whether the second user is an authorized user of the one or more authorized users; and based on determining that the second user is not an authorized user, transmitting, for display on the second user device, a first constrained 

Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454